Order filed June 13, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00093-CV
                                   ____________

                      REBECCA ANN BURGIN, Appellant

                                        V.

                      JAMES BRENT BURGIN, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 06-DCV-152401

                                   ORDER

      Appellant’s brief was due May 23, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits her brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before July 15, 2013, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM